Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered June 13, 2003, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s claim that the court erred by failing to conduct a hearing on the issue of whether he breached his plea and cooperation agreement is unpreserved because he neither requested such a hearing nor moved to withdraw his plea (see People v Anonymous, 249 AD2d 167 [1998]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that there was no evidence of arbitrary or capricious conduct by the People, who had a legitimate basis for determining that defendant was continuing to sell drugs, in *246violation of the agreement. Concur—Nardelli, J.P., Mazzarelli, Sullivan, Williams and Catterson, JJ.